Case: 11-30651       Document: 00511742630         Page: 1     Date Filed: 01/31/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 31, 2012
                                     No. 11-30651
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




EMMETT SPOONER, SR.; CHERYL W. SPOONER,

                                                  Plaintiffs-Appellants,

versus

SID GAUTREAUX, Sheriff;
CAPITAL ONE NATIONAL ASSOCIATION, INCORPORATED,

                                                  Defendants-Appellees.




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                                 No. 3:11-CV-89




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-30651    Document: 00511742630     Page: 2   Date Filed: 01/31/2012

                                 No. 11-30651

      The plaintiffs, proceeding pro se in the district court and on appeal, sued
under 42 U.S.C. § 1983, attacking various transactions regarding a foreclosure.
The magistrate judge issued an extensive report recommending that the district
court should abstain from exercising jurisdiction and should dismiss the suit
without prejudice. The district court adopted that recommendation.
      We agree with the magistrate judge that abstention is required by Younger
v. Harris, 401 U.S. 37 (1971), and Health Net, Inc. v. Wooley, 534 F.3d 487 (5th
Cir. 2008). The judgment of dismissal without prejudice is AFFIRMED, essen-
tially for the reasons given by the magistrate judge in her report. The motion
for leave to file a supplemental brief and to provide additional evidence is
DENIED.




                                       2